                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

UNITED STATES OF AMERICA                              CIVIL ACTION NO. 19-01421

VERSUS                                                JUDGE TERRY A. DOUGHTY

$8,000.00 IN UNITED STATES CURRENCY                   MAG. JUDGE MARK L. HORNSBY



                                JUDGMENT OF FORFEITURE

       WHEREAS, on March 6, 2020, the Clerk issued an Entry of Default as to the interests of

Nicholas Glover and Esther Mae in the Defendant property, EIGHT THOUSAND

DOLLARS ($8,000.00) in U.S. Currency (the “Defendant property”), pursuant to Rule 55 of the

Federal Rules of Civil Procedure; and WHEREAS, the record in this matter indicates that proper

notice of this forfeiture action was sent and proper publication of the notice of forfeiture was

made under Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions; and for the reasons set forth in the Motion for Default Judgment filed by the

United States of America (the “United States”), along with the Affidavit of Default [Doc. No.

10-1]; the Declaration of Publication [Doc. No. 7]; the Complaint for Forfeiture, verified by

the Declaration of Joshua Kocher, Postal Inspector with the United States Postal Inspection

Service,

       IT IS ORDERED, ADJUDGED AND DECREED that the Motion for Default

Judgment is GRANTED, and the Defendant property is condemned pursuant to 21 U.S.C. §

881(a)(6) as property intended to be furnished in exchange for a controlled substance in violation

of Chapter 13, Subchapter I of Title 21, United States Code; as proceeds traceable to such an
exchange; and/or was money used or intended to be used to facilitate a violation of Chapter 13,

Subchapter I of Title 21, United States Code; condemned pursuant to 18 U.S.C. § 981(a)(1)(A)

as property involved in a transaction or attempted transaction in violation of 18 U.S.C. § 1956;

and forfeited to the United States pursuant to federal law.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the United

States shall be recognized as having sole right, title, and interest to the Defendant property, and

all right, title, and interest in the Defendant property by any others is hereby extinguished.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to send a copy of this

Judgment to the United States Marshals Service for the Western District of Louisiana and to

close this case.

        MONROE, LOUISIANA, this 14th day of April, 2020.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
